Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
Provisional Application 62/440398 fails to provide adequate support for “archived parameters” and “conveyance type” and their specific use for generating maintenance.  Accordingly, the earliest effective filing date of the instant application is December 28, 2017.
Status of Claims
(NOTE: The Examiner notes that the instant claim set received on March 31, 2021 contains issues that have not been properly identified.  For example, claims 20 and 33 include language that has not been underlined.  The Examiner asserts that the claim set received on November 28, 2020 removed certain language, which is not present in the instant claim set.  Moreover, in the after final amendment received on February 4, 2021, as well as the claim set received at RCE on March, 4, 2021, claims 20 and 33 were cancelled, however, they are currently present and claim 29 was aemdned to depend from claim 27, which currently does not depend from any claim.  As a result, it is unclear where these claims properly stand.  For the purposes of compact prosecution, the Examiner has rejected them in the Office Action below.  Also, with regards to the claim objection made to claims 1 and 26, the instant claim set does not show the amendment that was made to overcome the objection.  Applicant is requested to carefully review the claims.) 
Claims 1, 17, 20, 26, 27, 29, and 33 have been amended. 
Claims 2 – 16, 23, 28, and 34 have been cancelled.
No claims are new.
Claim Objections
Claims 1 and 26 are objected to because of the following informalities:  In the limitation pertaining to “providing remote access…,” the Examiner asserts that “so a user of one or more users for updating information” reads awkwardly and appears to be missing some language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29 – 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, in the second to last limitation, last line, the limitation reads as an incomplete thought.  The limitation ends with, “…wherein response to the maintenance data,” but never finishes the statement or makes it clear if the statement is referring to a previous statement.
In regards to claims 29 – 33, the Examiner asserts that claim 29 does not depend from any previously recited claim nor has it been rewritten in independent form.  It is uncertain as to how the claim should be treated.  For the purposes of compact prosecution, the Examiner will treat claim 29 as depending from claim 27.  Claims 30 – 33 have been rejected due to their dependency from claim 29.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 33, the Examiner asserts that the following is considered to be new matter:
“wherein the database stores A17.1 maintenance criteria applicable rules of local, state, and federal law”
(emphasis added)
First, the Examiner asserts that ¶ 25 of the applicant’s specification only recites that one of state laws and federal law are regulation types that can be referred to. 
Second, the Examiner asserts that the specification fails to provide support that A17.1 maintenance criteria applicable rules of local, state, and federal law are being stored in the database.
Third, the Examiner asserts that there is no support for A17.1 maintenance criteria.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 17 – 22, 24 – 27, and 29 – 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite storing information in a standardized format, providing access to information for a user, converting non-standardized information into standardized information, storing the standardized information, transmitting updated maintenance information, receiving user identification, identifying an input conveyance type, receiving archived parameters, categorizing a user based on user type, categorizing maintenance input, authorizing access, generating maintenance data, generating optimum compliance maintenance intervals.  Claim 26 recites the additional steps of creating an event calendar and notifying users of various types of information.  The invention is directed towards the abstract idea of maintenance scheduling, which corresponds “Certain Methods of Organizing Human Activities” as it is directed towards steps that control who is allowed to access or alter information based on who they are and then receiving information about an item that requires maintenance and, based on that information, determining maintenance information, schedule, and/or compliance for the item, as well as collecting and comparing information in order to convert information from one format to another format.
The limitations of storing information in a standardized format, providing access to information for a user, converting non-standardized information into standardized information, storing the standardized information, transmitting updated maintenance information, receiving user identification, identifying an input conveyance type, receiving archived parameters, categorizing a user based on user type, categorizing maintenance input, authorizing access, generating maintenance data, generating optimum compliance maintenance intervals.  Claim 26 recites the additional steps of creating an event calendar and notifying users of various types of information, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium.  That is, other than reciting generic computing system, a generic conveyance/transport system/apparatus, and a generic non-transitory computer readable storage media nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the aforementioned generic computing components in the context of this claim encompasses a user’s identity can be received and verified to determine their access rights and then a user can simply provide information about an item for the purpose of determining if maintenance needs to be performed.  Additionally, the generic recitation of a conveyance/transport system/apparatus, is simply the recitation of generic technology that is intended to be used by the abstract idea and serves as nothing more than a placeholder and descriptive language that is being provided to describe what the abstract idea is intended to be used for and/or the environment that the abstract idea will be used in.  (See also MPEP § 2106.05(f); § 2106.05(g) as generic technology that is being applied to the abstract idea is insufficient, as well as reciting technology to perform insignificant activities)  Finally, the conversion of non-standardized information to standardized information is nothing more than the collection and comparison of information that can simply entail a user to read an explanation in plain English and comparing the explanation to standardized terms and using/relying on the standardized terms, e.g., a mechanic taking a vehicle owner’s explanation of an issue and determining that it corresponds to a specific diagnostic trouble code, i.e. DTC.  More specifically, the invention amounts to a user determining that maintenance needs to be performed based on information about the item and its history and whether the item is in compliance, as well as the additional concept of access rights management.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium to receive, store, and transmit information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. verifying a user’s identity to determine their clearance/access rights and comparing information about an item in order to determine if maintenance is required, as well as collecting and comparing information to convert information from one format to another. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a computer medium can perform the insignificant extra solution steps of receiving and transmitting information while also reciting that the a generic processor executing computer code stored on a computer medium are merely being applied to perform the steps that can be performed in the human mind or using pen and paper, as discussed above) such that it amounts no more than mere instructions to apply the exception using a generic processor executing computer code stored on a computer medium. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium to perform the steps of storing information in a standardized format, providing access to information for a user, converting non-standardized information into standardized information, storing the standardized information, transmitting updated maintenance information, receiving user identification, identifying an input conveyance type, receiving archived parameters, categorizing a user based on user type, categorizing maintenance input, authorizing access, generating maintenance data, generating optimum compliance maintenance intervals (Claim 26 recites the additional steps of creating an event calendar and notifying users of various types of information) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 17 is simply directed towards describing activities that can be performed by a human, in this case, reviewing information in order to determine what action to take with the additional feature of reciting and applying generic technology, i.e. GPS, in order to provide a user with additional information.
Claims 18, 19, 21 is simply directed towards receiving information and describing the intended use of the invention, in this case, reciting that generic technology is being used to determine distance, e.g., generic GPS, RFID, QR code scanning fall under this interpretation.
Claim 20 is simply directed towards describing what information is about.
Claims 22, 24, 25, 33 is similar directed towards describing a source of information, in this case, that information is being received from generic technology, as well as generically reciting an algorithm for the intent of determining maintenance scheduling, sending a notification, and describing that the notification is based on certain information, which a human can perform in their mind and/or with the aid of pen and paper and, therefore, reciting activities to be performed by a human.
The remaining dependent claims repeat the concepts already discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for making the decision discussed above.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17 – 22, 24 – 27, and 29 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Talley (US PGPub 2014/0252086 A1) in view of Rajpathakak (US PGPub 2012/0011073 A1) in view of Apostolides (US PGPub 2010/0241481 A1) in further view of Lence Barreiro et al. (US Patent 6,543,583 B1).
In regards to claim 1, Talley discloses uniform conveyance maintenance system comprising: 
a conveyance transport apparatus, the conveyance transport apparatus […] with one or more conditions (Fig. 5; ¶ 39 wherein an elevator is disclosed); 
a computing system configured for communication between one or more computing devices having, a server, and the conveyance apparatus (Fig. 1, 23, 26 wherein a system is provided that facilitates communication between a user’s mobile device, server, and conveyance apparatus and its sensors; ¶ 21, 27 wherein information provided with the conveyance are scanned by the mobile device and transmitted to the server); 
one or more computer readable program storage media storing instructions to instruct one or more hardware processors, in communication with the computing system, wherein instructions are executed by the computing system to perform (Fig. 1): 
[…];
providing remote access to users over a network so a user of one or more users for updating information about the maintenance input data; […] (¶ 21, 22, 24, 25, 29 wherein the user is provided remote access to the maintenance system in order to provide current information that can be used for updating maintenance data);
[…];
[…];
transmitting the updated maintenance input data to the users in real time (¶ 25, 29, 30 wherein the inspector, after receiving and analyzing current information, is provided with the updated maintenance information in real time);
receiving from the user a user identification (¶ 27 wherein user name and password is received); 
identifying an input conveyance type corresponding to input conveyance identification from a list of conveyance types (Fig. 3 – 7 wherein the system is configured to identify the apparatus type and provide information that corresponds to the inspection that will be performed for the particular apparatus type; Fig. 5; ¶ 39, 40 wherein the system is configured to determine an apparatus type that is an elevator; ¶ 21, 22 wherein the system receives information for identifying the object of inspection); 
retrieving one or more archived parameters of the input conveyance type (¶ 23, 24, 25 wherein the system accesses recorded data, e.g., sensor data, previous inspection data, and etc.); 
categorizing the user based on at least one user type of the user, the categorization of the user stored on the one or more databases wherein the one or more processors check the database to determine authorization level of the user based on the type of the user (¶ 24, 25, 30 wherein the system categorizes users by user types, e.g., inspector, supervisor of the inspector, regulatory entity, or customer.  The system allows a supervisor of an inspector to access a list of inspections that need to be performed and an inspector is provided information concerning that object that needs to be inspected and allows the inspector to provide information concerning the inspection conducted, i.e. instructions for performing the inspection.  That is to say, a supervisor or customer is provided access to information that informs/notifies them that inspection is being conducted/has been conducted, thereby providing assurance that activities are being conducted on time by viewing activities of service, maintenance, and inspection personnel while service, maintenance, and inspection personnel, upon verification via username, password, and location information, are provided information of the object of inspection/maintenance, e.g., instructions for performing the inspection.  Additionally, based on the user type, service, maintenance, and inspection personnel provide information that corresponds to the particular record for the particular object that is being serviced as they are service, maintenance, and inspection personnel user types while, for example, a customer type has access rights to only view information or enable to enter orders for service, maintenance, or inspection.); 
categorizing the maintenance input data based on the type of the user, the categorization of the maintenance input data stored on the one or more databases (¶ 21, 24, 27, 30 wherein service, maintenance, and inspection personnel provide input pertaining to the inspection/maintenance that is being conducted, e.g. scanning of QR code, progress of service, service results, location information, time information, and etc.  In other words, service, maintenance, and inspection personnel provide information that corresponds to the particular record for the particular object that is being serviced as they are service, maintenance, and inspection personnel user types while, for example, a customer type has access rights to only view information or enable to enter orders for service, maintenance, or inspection);
authorizing access, over a network, accessibility to the maintenance input data determined by the authorization level of the user and alter the one or more databases depending on the user identification (¶ 21, 24, 27, 30 wherein service, maintenance, and inspection personnel provide input pertaining to the inspection/maintenance that is being conducted, e.g. scanning of QR code, progress of service, service results, location information, time information, and etc.  In other words, service, maintenance, and inspection personnel provide information that corresponds to the particular record for the particular object that is being serviced as they are service, maintenance, and inspection personnel user types while, for example, a customer type has access rights to only view information or enable to enter orders for service, maintenance, or inspection.; ¶ 25, 27, 30 wherein access is based on user type that is further determined by username and password);
generating maintenance data, wherein the maintenance data is comprised of received compliance history of the conveyance apparatus, current compliance status of the conveyance apparatus, and a compliance report of government officials, wherein the response to the maintenance data (¶ 22, 23, 24, 29, 30 wherein maintenance data is generated and is comprised of compliance history, current compliance based on currently collected information, and a compliance report of an official, i.e. inspector or regulatory entity.  The Examiner asserts that “government” official is nothing more than a title given to the official and serves as a label directed towards descriptive subject matter.  See MPEP § 2111.05.); and
generating optimum compliant maintenance intervals, the optimum compliant maintenance intervals determined from […], […] of the conveyance apparatus, a […], a […], […], […], and environmental exposure (¶ 23, 25, 27, 30 wherein, based on the information collected regarding operations and environment of the equipment, a corresponding schedule that meets compliance is generated).
Talley disclose a system and method for maintaining an elevator and provides the ability to collect and analyze information associated with the elevator in order to determine whether the elevator should be serviced based on provided information.  Although Talley does disclose some level of translation of information from one format to another (¶ 21, 29  wherein a QR code is scanned by the mobile device in order to communicate information to the server, via the mobile device, as well as allow for the user to conduct their inspection and have the server generate the inspection report, i.e. the information in the QR code is in a first format (matrix barcode with encoded information) that is translated into another format that the server, mobile device, and user can understand in order to initiate and complete the inspection of an apparatus, as well as allow the server to generate an alert to the mobile device), Talley fails to explicitly disclose user submitted unstructured information and converting said information to a structured format.
To be more specific, Talley fails to explicitly disclose:
storing information in a standardized format about maintenance input data in the one or more computing devices and one or more databases having a collection of maintenance criteria stored thereon;
providing remote access to users over a network so a user of one or more users for updating information about the maintenance input data; wherein the users provides the updated information in non-standardized format;
converting, by the server, the non-standardized updated information into the standardized format;
storing the standardized updated information about the maintenance input data.
However, Rajpathak, which is also directed towards repair and servicing systems, teaches that it is old and well-known in the art to provide a database of standardized terms related to the servicing of an asset (Abstract; ¶ 9, 11).  Rajpathak further teaches that it is also old and well-known in the art for the system to receive unstructured information from a technician, which the system then analyzes in order to extract key information concerning the technician’s review of the asset (Abstract; ¶ 9, 10, 20).  Upon analyzing the technician provided information, Rajpathak teaches that the system converts the unstructured information into structured information based on known associations and storing the structured information use in the servicing of the asset (Abstract; ¶ 11, 13, 28, 31).  Rajpathak teaches that it is old and well-known in the art that user submitted unstructured information can make it difficult in servicing an asset for various reasons and, therefore, teaches that it would have been advantageous to perform the aforementioned conversion process as this would result in facilitating the servicing of the asset and allow for taking appropriate decision making concerning its servicing (¶ 2, 3, 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of converting non-standardized information into standardized information, as taught by Rajpathak, into the maintenance system and method of Talley as Rajpathak teaches that it is old and well-known in the art of repair and servicing systems that user submitted unstructured information can make it difficult in servicing an asset for various reasons and, therefore, teaches that it would have been advantageous to perform the aforementioned conversion process as this would result in facilitating the servicing of the asset and allow for taking appropriate decision making concerning its servicing.
The combination of Talley and Rajpathak discloses a system of creating a schedule to maintain an elevator and ensuring that it meets compliance based on a plurality of collected information.  Despite this, the combination of Talley and Rajpathak fails to disclose all possible types of information that can be used for determining maintenance scheduling.
To be more specific, the combination of Talley and Rajpathak fails to explicitly disclose:
generating optimum compliant maintenance intervals, the optimum compliant maintenance intervals determined from a specific serial number, manufacturer and model of the conveyance apparatus, a year produced, a year installed, frequency of use, jurisdiction, and environmental exposure.
However, Key, which is directed towards inspection scheduling and repair (¶ 45, 102), further teaches that it is old and well-known in the art of equipment maintenance to determine when maintenance should be performed based on when the equipment was installed, frequency of use, and jurisdiction (Abstract; ¶ 2, 15, 42, 73, 108).  By taking into factors that are specifically applicable to the object one of ordinary skill in the art would have found it obvious that a more accurate maintenance schedule can be created for the particular object and tailor a plan that best corresponds to the object, thereby providing a more safer use of the product and ensuring it is compliant by ensuring that the object satisfies are requirements mandated by any regulations that are applicable to the object.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the maintenance management system and method of the combination of Talley and Rajpathak with the ability to also base scheduling on year of installation and jurisdiction, as taught by Key, as this would result in a more robust and improved scheduling system that takes into account unique features about the object that is being maintained and ensuring that applicable required mandated servicing that the object falls under is carried out.
The combination of Talley, Rajpathak, and Key discloses a system of creating a schedule to maintain an elevator and ensuring that it meets compliance based on a plurality of collected information.  Despite this, the combination of Talley, Rajpathak, and Key fails to disclose all possible types of information associated with a serviceable item that can assist with the maintenance of the item.
To be more specific, the combination of Talley, Rajpathak, and Key fails to explicitly disclose:
generating optimum compliant maintenance intervals, the optimum compliant maintenance intervals determined from a specific serial number, manufacturer and model of the conveyance apparatus, a year produced, a year installed, frequency of use, jurisdiction, and environmental exposure.
However, Apostolides, which is also directed towards the servicing and maintenance of a serviceable item, further teaches that a plurality of information can be associated with the item and can be used for facilitating maintenance of the item.  In addition to storing location information and item identification information, Apostolides teaches that it is also well-known in the art to store information about the manufacturer, model, year, and serial number information for the item as this is all useful information that can be used to specifically identify a particular serviceable item and ensure that the proper maintenance is being performed (Fig. 31, 82, 83A; ¶ 116, 131). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the maintenance management system and method of the combination of Talley, Rajpathak, and Key with the ability to further include information about the item’s serial number, manufacturer, model, and year produced, as taught by Apostolides, as this would result in a more robust and improved scheduling system that takes into account unique features about the object that is being maintained and ensuring that applicable required mandated servicing that the object falls under is carried out.
The combination of Talley, Rajpathak, Key, and Apostolides discloses a system and method for maintaining a plurality of different objects, such as, but not limited to, elevators.  Although the combination of Talley, Rajpathak, Key, and Apostolides discloses that sensors and QR codes/RFID are used in order to collect information about the object, the combination of Talley, Rajpathak, Key, and Apostolides fails to explicitly disclose whether it is old and well-known in the art for a conveyance transport apparatus to have software with one or more conditions.
To be more specific, the combination of Talley, Rajpathak, Key, and Apostolides fails to explicitly disclose:
a conveyance transport apparatus, the conveyance transport apparatus having software with one or more conditions.
However, Lence Barreiro, which is also directed towards elevator maintenance, further teaches that it is old and well-known in the art to provide an elevator having software with one or more conditions (Abstract; Col. 1 – 2 Lines 66 – 35).  Lence Barreiro teaches that by providing an elevator with software that has one or more conditions one of ordinary skill in the art would have found it obvious that a more robust elevator maintenance system and method would be provided as the inclusion of the software allows for a better understanding of the level of maintenance quality for the particular elevator and actual conditions for the particular elevator are being stored and provided by the particular elevator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate software having one or more conditions with a conveyance transport apparatus, as taught by Lence Barreiro, with the conveyance transport apparatus maintenance system and method of the combination of Talley, Rajpathak, Key, and Apostolides, as this would provide a more robust, accurate, and tailored maintenance system and method that uniquely corresponds to the particular elevator in question as one of ordinary skill in the art would be able to be provided with actual conditions of the particular elevator.
In regards to claim 17, the combination of Talley, Rajpathak, Key, Apostolides, and Lence Barreiro discloses the system of claim 1, wherein instructions are executed by the computing system to further perform: 
analyzing the stored maintenance input data in the one or more databases to determine one or more actions based on the identified present location of the user determined by a global positioning system (GPS), in communication with the one or more computing devices, that is configured to identify a present location of a user (¶ 21, 22, 24, 25, 29 wherein the system analyzes stored and newly provided information, as well as location information and its verification using GPS, in order to determine what actions to perform, e.g., provide instructions to the inspector for performing the inspection or sending an alert for inspection).  
In regards to claim 18, the combination of Talley and Lence Barreiro discloses the system of claim 17, wherein instructions are executed by the computing system to further perform: 
receiving electronic product coding, wherein the electronic product coding is used to identify the user as being physically within a predetermined distance from a location of the conveyance transport apparatus (¶ 21, 22 wherein the system receives scanned information in order to identify that the user is at the location of the apparatus and verifies that the user is a predetermined distance from the location of the apparatus).  
In regards to claim 19, the combination of Talley and Lence Barreiro discloses the system of claim 17, wherein instructions are executed by the computing system to further perform: 
receiving signal strength indication to determine the location of the user with respect to the conveyance apparatus (¶ 21, 22 wherein the system receives scanned information in order to identify that the user is at the location of the apparatus and verifies that the user is a predetermined distance from the location of the apparatus, e.g., within proximity to scan a QR code or within a predetermined distance of an RFID in order to have the signal strength to scan the RFID).  
In regards to claim 20, the combination of Talley and Lence Barreiro discloses the system of claim 17, wherein the one or more databases includes a manufacturer, a year, a frequency of use, an environmental exposure, an inspection history, a repair history, and a work duration history of the conveyance transport apparatus, wherein the one or more processors are configured to infer rules from the one or more databases according to the manufacturer, the year, the frequency of use, the environmental exposure, the inspection history, the repair history, and the work duration history of the conveyance transport apparatus (The Examiner refers to MPEP § 2111.04 and 2111.05 as the instant claim is directed towards information that is intended to be stored in a database and is merely descriptive in nature and provides to additional functionality.  Regardless, the Examiner refers to ¶ 22, 23, 24, 30 wherein the system receives, stores, and accesses information including, but not limited to, to date, time, location, environmental information, apparatus operation, historical information, service progress, apparatus type, and specific process for servicing the specific apparatus; ¶ 23 wherein sensors are provided in order to collect and provide environmental information and the system uses, at least, this information for managing servicing of an apparatus; See also analysis provided in view of Key and Apostolides).  
In regards to claim 21, the combination of Talley and Lence Barreiro discloses the system of claim 17, wherein the GPS is used to identify the user as being physically within a predetermined distance from a location of the conveyance transport apparatus (¶ 21, 22 wherein the system receives scanned information in order to identify that the user is at the location of the apparatus and verifies that the user is a predetermined distance from the location of the apparatus, e.g., within proximity to scan a QR code or within a predetermined distance of an RFID in order to have the signal strength to scan the RFID).  
In regards to claim 22, the combination of Talley and Lence Barreiro discloses the system of claim 17, wherein the maintenance input data is received from one or more sources selected from the group comprising one or more union computing devices, insurance computing devices, technician computing devices, maintenance company computing devices, building owner computing devices, and government computing devices, wherein a predetermined algorithm calculates optimized compliant maintenance intervals based on year installed, frequency of use, and jurisdiction in which the conveyance apparatus is located (¶ 22, 23, 24, 30 wherein the system receives, stores, and accesses information including, but not limited to, to date, time, location, environmental information, apparatus operation, historical information, service progress, apparatus type, and specific process for servicing the specific apparatus.  The system uses this information in order to determine when servicing should be scheduled and will provide a reminder and/or alert for servicing and provide assurances that activities are being conducted on time (¶ 25, 29, 30); ¶ 23 wherein sensors are used in order to collect and provide the object’s status or activity in order to monitor is operations times, which is used by the system in order to determine scheduling; Key – Abstract; ¶ 2, 15, 42, 73, 108 wherein when maintenance should be performed can be based on when the equipment was installed, frequency of use, and jurisdiction).  
In regards to claim 24, the combination of Talley and Lence Barreiro discloses the system according to claim 17, wherein the at least one notification is based on, a particular geographic area of the computing device of the user and a current time and date for the user (¶ 21, 22, 27, 30 wherein the system receives scanned information in order to identify that the user is at the location of the apparatus and verifies that the user is a predetermined distance from the location of the apparatus, e.g., within proximity to scan a QR code or within a predetermined distance of an RFID in order to have the signal strength to scan the RFID, and utilizes, at least, this information in order to provide real time scheduling information so that the progress of service, maintenance, and inspection activities can be tracked, as well as verify that the inspector is at the location of the apparatus).  
In regards to claim 25, the combination of Talley and Lence Barreiro discloses the system according to claim 17, wherein the at least one notification is based on at least an upcoming maintenance schedule for the conveyance transport apparatus (¶ 22, 23, 24, 30 wherein the system receives, stores, and accesses information including, but not limited to, to date, time, location, environmental information, apparatus operation, historical information, service progress, apparatus type, and specific process for servicing the specific apparatus.  The system uses this information in order to determine when servicing should be scheduled and will provide a reminder and/or alert for servicing and provide assurances that activities are being conducted on time (¶ 25, 29, 30)).  
In regards to claim 26, Talley discloses a uniform conveyance maintenance system comprising: 
a transport system (Fig. 5; ¶ 39 wherein an elevator is disclosed); 
[…]; 
a computing system configured for communication between a plurality of users through one or more computing devices, a server, and the transport system (Fig. 1, 23, 26 wherein a system is provided that facilitates communication between a user’s mobile device, server, and conveyance apparatus and its sensors; ¶ 21, 27 wherein information provided with the conveyance are scanned by the mobile device and transmitted to the server); 
one or more non-transitory computer readable program storage media storing instructions to instruct one or more hardware processors, in communication with the computing system, wherein instructions are executed by the computing system to perform (Fig. 1): 
[…];
providing remote access to users over a network so a user of one or more users for updating information about the maintenance input data; […] (¶ 21, 22, 24, 25, 29 wherein the user is provided remote access to the maintenance system in order to provide current information that can be used for updating maintenance data);
[…];
[…];
transmitting the updated maintenance input data to the users in real time (¶ 25, 29, 30 wherein the inspector, after receiving and analyzing current information, is provided with the updated maintenance information in real time);
receiving from the user a user identification (¶ 27 wherein user name and password is received); 
identifying an input conveyance type corresponding to input conveyance identification from a list of conveyance types in the one or more databases (Fig. 3 – 7 wherein the system is configured to identify the apparatus type and provide information that corresponds to the inspection that will be performed for the particular apparatus type; Fig. 5; ¶ 39, 40 wherein the system is configured to determine an apparatus type that is an elevator; ¶ 21, 22 wherein the system receives information for identifying the object of inspection); 
retrieving one or more archived parameters of the input conveyance type from the one or more databases (¶ 23, 24, 25 wherein the system accesses recorded data, e.g., sensor data, previous inspection data, and etc.); 
categorizing a user based on at least one user type of the user the categorization of the user stored on the one or more databases wherein the processors check the one or more databases to determine authorization level of the user based on the type of the user (¶ 24, 25, 30 wherein the system categorizes users by user types, e.g., inspector, supervisor of the inspector, regulatory entity, or customer.  The system allows a supervisor of an inspector to access a list of inspections that need to be performed and an inspector is provided information concerning that object that needs to be inspected and allows the inspector to provide information concerning the inspection conducted, i.e. instructions for performing the inspection.  That is to say, a supervisor or customer is provided access to information that informs/notifies them that inspection is being conducted/has been conducted, thereby providing assurance that activities are being conducted on time by viewing activities of service, maintenance, and inspection personnel while service, maintenance, and inspection personnel, upon verification via username, password, and location information, are provided information of the object of inspection/maintenance, e.g., instructions for performing the inspection.  Additionally, based on the user type, service, maintenance, and inspection personnel provide information that corresponds to the particular record for the particular object that is being serviced as they are service, maintenance, and inspection personnel user types while, for example, a customer type has access rights to only view information or enable to enter orders for service, maintenance, or inspection); 
categorizing the maintenance input data based on the at least one user type of the user (¶ 21, 24, 27, 30 wherein service, maintenance, and inspection personnel provide input pertaining to the inspection/maintenance that is being conducted, e.g. scanning of QR code, progress of service, service results, location information, time information, and etc.  In other words, service, maintenance, and inspection personnel provide information that corresponds to the particular record for the particular object that is being serviced as they are service, maintenance, and inspection personnel user types while, for example, a customer type has access rights to only view information or enable to enter orders for service, maintenance, or inspection);
authorizing access, over a network, accessibility to the maintenance input data determined by the authorization level of the user (¶ 21, 24, 27, 30 wherein service, maintenance, and inspection personnel provide input pertaining to the inspection/maintenance that is being conducted, e.g. scanning of QR code, progress of service, service results, location information, time information, and etc.  In other words, service, maintenance, and inspection personnel provide information that corresponds to the particular record for the particular object that is being serviced as they are service, maintenance, and inspection personnel user types while, for example, a customer type has access rights to only view information or enable to enter orders for service, maintenance, or inspection.; ¶ 25, 27, 30 wherein access is based on user type that is further determined by username and password).  
generating optimum compliant maintenance intervals, the optimum compliant maintenance intervals determined from […], […] of the conveyance apparatus, a […], a […], […], […], and environmental exposure, received compliance history of the conveyance apparatus, and current compliance status of the conveyance apparatus (¶ 23, 25, 27, 30 wherein, based on the information collected regarding operations and environment of the equipment, a corresponding schedule that meets compliance is generated; ¶ 22, 23, 24, 29, 30 wherein maintenance data is generated and is comprised of compliance history, current compliance based on currently collected information, and a compliance report of an official); and
creating an event calendar (¶ 25, 29, 30 wherein maintenance is scheduled and alerted to a user);
notifying subscribers of current equipment status, beginning and completion of maintenance of repair tasks, past due, pending and future compliance issues/concerns, and safety requirements (¶ 20, 23, 25, 30 wherein users are notified of the current status, progress of maintenance, when maintenance was performed, if maintenance was not performed, when maintenance should be performed and compliance requirements).
Talley disclose a system and method for maintaining an elevator and provides the ability to collect and analyze information associated with the elevator in order to determine whether the elevator should be serviced based on provided information.  Although Talley does disclose some level of translation of information from one format to another (¶ 21, 29  wherein a QR code is scanned by the mobile device in order to communicate information to the server, via the mobile device, as well as allow for the user to conduct their inspection and have the server generate the inspection report, i.e. the information in the QR code is in a first format (matrix barcode with encoded information) that is translated into another format that the server, mobile device, and user can understand in order to initiate and complete the inspection of an apparatus, as well as allow the server to generate an alert to the mobile device), Talley fails to explicitly disclose user submitted unstructured information and converting said information to a structured format.
To be more specific, Talley fails to explicitly disclose:
storing information in a standardized format about maintenance input data in the one or more computing devices and one or more databases having a collection of maintenance criteria stored thereon;
providing remote access to users over a network so a user of one or more users for updating information about the maintenance input data; wherein the users provides the updated information in non-standardized format;
converting, by the server, the non-standardized updated information into the standardized format;
storing the standardized updated information about the maintenance input data.
However, Rajpathak, which is also directed towards repair and servicing systems, teaches that it is old and well-known in the art to provide a database of standardized terms related to the servicing of an asset (Abstract; ¶ 9, 11).  Rajpathak further teaches that it is also old and well-known in the art for the system to receive unstructured information from a technician, which the system then analyzes in order to extract key information concerning the technician’s review of the asset (Abstract; ¶ 9, 10, 20).  Upon analyzing the technician provided information, Rajpathak teaches that the system converts the unstructured information into structured information based on known associations and storing the structured information use in the servicing of the asset (Abstract; ¶ 11, 13, 28, 31).  Rajpathak teaches that it is old and well-known in the art that user submitted unstructured information can make it difficult in servicing an asset for various reasons and, therefore, teaches that it would have been advantageous to perform the aforementioned conversion process as this would result in facilitating the servicing of the asset and allow for taking appropriate decision making concerning its servicing (¶ 2, 3, 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of converting non-standardized information into standardized information, as taught by Rajpathak, into the maintenance system and method of Talley as Rajpathak teaches that it is old and well-known in the art of repair and servicing systems that user submitted unstructured information can make it difficult in servicing an asset for various reasons and, therefore, teaches that it would have been advantageous to perform the aforementioned conversion process as this would result in facilitating the servicing of the asset and allow for taking appropriate decision making concerning its servicing.
The combination of Talley and Rajpathak discloses a system of creating a schedule to maintain an elevator and ensuring that it meets compliance based on a plurality of collected information.  Despite this, the combination of Talley and Rajpathak fails to disclose all possible types of information that can be used for determining maintenance scheduling.
To be more specific, the combination of Talley and Rajpathak fails to explicitly disclose:
generating optimum compliant maintenance intervals, the optimum compliant maintenance intervals determined from a serial number, manufacturer and model of the conveyance apparatus, a year produced, a year installed, frequency of use, jurisdiction, and environmental exposure, received compliance history of the conveyance apparatus, and current compliance status of the conveyance apparatus
However, Key, which is directed towards inspection scheduling and repair (¶ 45, 102), further teaches that it is old and well-known in the art of equipment maintenance to determine when maintenance should be performed based on when the equipment was installed, frequency of use, and jurisdiction (Abstract; ¶ 2, 15, 42, 73, 108).  By taking into factors that are specifically applicable to the object one of ordinary skill in the art would have found it obvious that a more accurate maintenance schedule can be created for the particular object and tailor a plan that best corresponds to the object, thereby providing a more safer use of the product and ensuring it is compliant by ensuring that the object satisfies are requirements mandated by any regulations that are applicable to the object.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the maintenance management system and method of the combination of Talley and Rajpathak with the ability to also base scheduling on year of installation and jurisdiction, as taught by Key, as this would result in a more robust and improved scheduling system that takes into account unique features about the object that is being maintained and ensuring that applicable required mandated servicing that the object falls under is carried out.
The combination of Talley, Rajpathak, and Key discloses a system of creating a schedule to maintain an elevator and ensuring that it meets compliance based on a plurality of collected information.  Despite this, the combination of Talley, Rajpathak, and Key fails to disclose all possible types of information associated with a serviceable item that can assist with the maintenance of the item.
To be more specific, the combination of Talley, Rajpathak, and Key fails to explicitly disclose:
generating optimum compliant maintenance intervals, the optimum compliant maintenance intervals determined from a serial number, manufacturer and model of the conveyance apparatus, a year produced, a year installed, frequency of use, jurisdiction, and environmental exposure, received compliance history of the conveyance apparatus, and current compliance status of the conveyance apparatus
However, Apostolides, which is also directed towards the servicing and maintenance of a serviceable item, further teaches that a plurality of information can be associated with the item and can be used for facilitating maintenance of the item.  In addition to storing location information and item identification information, Apostolides teaches that it is also well-known in the art to store information about the manufacturer, model, year, and serial number information for the item as this is all useful information that can be used to specifically identify a particular serviceable item and ensure that the proper maintenance is being performed (Fig. 31, 82, 83A; ¶ 116, 131). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the maintenance management system and method of the combination of Talley, Rajpathak, and Key with the ability to further include information about the item’s serial number, manufacturer, model, and year produced, as taught by Apostolides, as this would result in a more robust and improved scheduling system that takes into account unique features about the object that is being maintained and ensuring that applicable required mandated servicing that the object falls under is carried out.
The combination of Talley, Rajpathak, Key, and Apostolides discloses a system and method for maintaining a plurality of different objects, such as, but not limited to, elevators.  Although the combination of Talley, Rajpathak, Key, and Apostolides discloses that sensors and QR codes/RFID are used in order to collect information about the object, the combination of Talley, Rajpathak, Key, and Apostolides fails to explicitly disclose whether it is old and well-known in the art for a conveyance transport apparatus to have software with one or more conditions.
To be more specific, the combination of Talley, Rajpathak, Key, and Apostolides fails to explicitly disclose:
To be more specific, Talley fails to explicitly disclose:
the transport system having software with one or more conditions.
However, Lence Barreiro, which is also directed towards elevator maintenance, further teaches that it is old and well-known in the art to provide an elevator having software with one or more conditions (Abstract; Col. 1 – 2 Lines 66 – 35).  Lence Barreiro teaches that by providing an elevator with software that has one or more conditions one of ordinary skill in the art would have found it obvious that a more robust elevator maintenance system and method would be provided as the inclusion of the software allows for a better understanding of the level of maintenance quality for the particular elevator and actual conditions for the particular elevator are being stored and provided by the particular elevator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate software having one or more conditions with a conveyance transport apparatus, as taught by Lence Barreiro, with the conveyance transport apparatus maintenance system and method of Talley, as this would provide a more robust, accurate, and tailored maintenance system and method that uniquely corresponds to the particular elevator in question as one of ordinary skill in the art would be able to be provided with actual conditions of the particular elevator.
In regards to claim 27, the combination of Talley and Lence Barreiro discloses the system of claim 26, wherein instructions are executed by the computing system to further perform: 
analyzing the maintenance input data in the one or more databases associated with the user to determine one or more actions based on at least the identified present location of the user and the user type of the user; and 
generating at least one notification based on the one or more actions based on the maintenance input data 
(¶ 21, 22, 24, 25, 29 wherein the system analyzes stored and newly provided information, as well as location information and its verification using GPS, in order to determine what actions to perform for the particular user type, e.g., provide instructions to the inspector for performing the inspection or sending an alert for inspection).  
In regards to claim 29, the combination of Talley and Lence Barreiro discloses the system according to claim 28, wherein the at least one notification is based on one of the computing devices entering a particular geographic area, and a current time and date for the user (¶ 22, 23, 24, 30 wherein the system receives, stores, and accesses information including, but not limited to, to date, time, location, environmental information, apparatus operation, historical information, service progress, apparatus type, and specific process for servicing the specific apparatus.  The system uses this information in order to determine when servicing should be scheduled and will provide a reminder and/or alert for servicing and provide assurances that activities are being conducted on time (¶ 25, 29, 30).  
In regards to claim 30, the combination of Talley and Lence Barreiro discloses the system of claim 29, wherein instructions are executed by the computing system to further perform: receiving electronic product coding at the transport system, wherein the electronic product coding is used to identify the user as being physically within a predetermined distance from a location of the transport system (¶ 21, 22 wherein the system receives scanned information in order to identify that the user is at the location of the apparatus and verifies that the user is a predetermined distance from the location of the apparatus).  
In regards to claim 31, the combination of Talley and Lence Barreiro discloses the system of claim 29, wherein the GPS is used to identify the user as being physically within a predetermined distance from the location of the transport system (¶ 21, 22 wherein the system receives scanned information in order to identify that the user is at the location of the apparatus and verifies that the user is a predetermined distance from the location of the apparatus, e.g., within proximity to scan a QR code or within a predetermined distance of an RFID in order to have the signal strength to scan the RFID).  
In regards to claim 32, the combination of Talley and Lence Barreiro discloses the system of claim 29, wherein the maintenance input data is received from one or more sources selected from the group comprising one or more union computing devices, insurance computing devices, technician computing devices, maintenance company computing devices, building owner computing devices, and government computing devices, wherein a predetermined algorithm calculates optimized compliant maintenance intervals to provide suggestions of the inspection and repair schedules (¶ 22, 23, 24, 30 wherein the system receives, stores, and accesses information including, but not limited to, to date, time, location, environmental information, apparatus operation, historical information, service progress, apparatus type, and specific process for servicing the specific apparatus.  The system uses this information in order to determine when servicing should be scheduled and will provide a reminder and/or alert for servicing and provide assurances that activities are being conducted on time (¶ 25, 29, 30); ¶ 23, 24 wherein sensors are used in order to collect and provide the object’s status or activity in order to monitor is operations times, which is used by the system in order to determine scheduling, as well as provide instructions to the inspector for performing the inspection or sending an alert for inspection).  

_____________________________________________________________________

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Talley (US PGPub 2014/0252086 A1) in view of Rajpathakak (US PGPub 2012/0011073 A1) in view of Apostolides (US PGPub 2010/0241481 A1) in view of Lence Barreiro et al. (US Patent 6,543,583 B1) in further view OSHA (“Hazards of Improper Elevator Controller Wiring”).
In regards to claim 33, the combination of Talley and Lence Barreiro discloses the system of claim 29, wherein the one or more databases stores […] applicable rules of […], state, and federal law, a manufacturer, a year, a frequency of use, an environmental exposure, an inspection history, a repair history, and a work duration history of the transport system, wherein the one or more processors are configured to infer rules from the one or more databases according to: the manufacturer, the year, the frequency of use, the environmental exposure, the inspection history, the repair history, and the work duration history of the transport system (The Examiner refers to MPEP § 2111.04 and 2111.05 as the instant claim is directed towards information that is intended to be stored in a database and is merely descriptive in nature and provides to additional functionality.  Regardless, the Examiner refers to ¶ 22, 23, 24, 30 wherein the system receives, stores, and accesses information including, but not limited to, to date, time, location, environmental information, apparatus operation, historical information, service progress, apparatus type, and specific process for servicing the specific apparatus; Talley additionally discloses that the system is used to confirm compliance with specific policies and regulations (¶ 20, 25) and that it is known in the art for “Regulations promulgated by federal and state governments, as well as policies enacted by private entities, require compliance with inspection schedules,” (¶ 2); ¶ 23 wherein sensors are provided in order to collect and provide environmental information and the system uses, at least, this information for managing servicing of an apparatus.  Regarding, “A17.1 maintenance control criteria and applicable rules of local law,” as stated above, the Examiner asserts that this is non-functional descriptive subject matter as the information is simply descriptive in nature and not used.  Regardless, an analysis in view of OSHA has been provided.; See also analysis provided in view of Key and Apostolides).  
The combination of Talley and Lence Barreiro discloses a conveyance maintenance and tracking system.  Although the combination of Talley and Lence Barreiro discloses that the system is used to confirm compliance with specific policies and regulations (¶ 20, 25) and that it is known in the art for “Regulations promulgated by federal and state governments, as well as policies enacted by private entities, require compliance with inspection schedules,” (¶ 2) the combination of Talley and Lence Barreiro fails to explicitly teach that the A17.1 maintenance criteria is known.
To be more specific, the combination of Talley and Lence Barreiro fails to explicitly disclose:
wherein the database stores A17.1 maintenance control criteria and applicable rules of local, state, and federal law, a manufacturer, a year, a frequency of use, an environmental exposure, an inspection history, a repair history, and a work duration history of the transport system…
However, OSHA teaches that it is old and well-known in the art of elevator maintenance for maintenance of elevators to be regulated by the A17.1 maintenance criteria, as well as local and state governments.  One of ordinary skill in the art of elevator maintenance would have found that it is old and well-known in the art of elevator maintenance that in order to be compliant various regulations must be followed and OSHA teaches that one of those known regulations is the A17.1 maintenance criteria.  One of ordinary skill in the art would have found it beneficial that by providing additional compliance requirements one would be provided with a more robust and safer maintenance program for equipment that are responsible for many lives.
(Pages 1 – 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the elevator maintenance and compliance system of combination of Talley and Lence Barreiro with ability to include as many applicable criteria, as taught by OSHA, such as A17.1, local, and state government criteria, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive.
Claim Objection
The objection to the claims has been withdrawn due to amendments.
A new objection has been provided due to amendments.
Rejection under 35 USC 112(a)
The rejection under 35 USC 112(a) to the claim 23 has been withdrawn due to amendments.
The rejection under 35 USC 112(a) to the claim 33 has been maintained for the same reasons indicated in the rejection and the lack of a response from the applicant.
Rejection under 35 USC 112(b)
The prior rejection under 35 USC 112(b) has been withdrawn due to amendments.
New rejections have been provided due to amendments.
Rejection under 35 USC 101
The rejection under 35 USC 101 has been maintained and modified due to amendments.
Pertinent Arguments
With regards to the amendments pertaining to the conversion process, the Examiner asserts that this is simply directed to a human reviewing information, comparing it against known information, and matching corresponding information and using the new information.  The conversion of non-standardized information to standardized information is nothing more than the collection and comparison of information that can simply entail a user to read an explanation in plain English and comparing the explanation to standardized terms and using/relying on the standardized terms, e.g., a mechanic taking a vehicle owner’s explanation of an issue and determining that it corresponds to a specific diagnostic trouble code, i.e. DTC.  The Examiner asserts that the invention is not similar to Example 42 and that Example 42 is not precedential.
With regards to updating and notification, again, this is nothing more than a human receiving new information and notifying another user, e.g., verbally, over the phone, or the like, about the new information.  The invention is simply using generic technology and “applying it” to the abstract idea. 
Rejections under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and claims and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.  
As an additional note, the reference used is Talley, not Telley, as well as Lence Barreiro, not Burreiro.
With regards to the OSHA reference, the Examiner is uncertain of the applicant’s argument that the reference is improper as it was published long before the applicant’s effective filing date, especially since the specification does not have any support for ASME A17.1, the specification does not recite a specific version of said standards, the OSHA reference is not limited to any particular version, but is directed towards the standard itself, which one of ordinary skill in the art would have understood to be based on whatever the current version is being relied on, and, finally, there is no recitation of cloud in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
McKinley et al. (US PGPub 2016/0012707 A1); Yitbarek et al. (US PGPub 2010/0070237 A1) – which is directed towards equipment monitoring and maintenance
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        4/13/2021